DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes the amendments to claims 10 and 11 only resolved one of the two issues indicated in the claims respectively.  See below.

Claim Objections
Claim 10 is objected to.  It appears the claim should read --wherein (2~5)±0.03 grams of the sample--.

Claim 11 is objected to. It appears the claim should read --wherein (2~5)±0.03 grams of the sample--.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the amended claim limitation “the second powder mixture layer is substantially free of including primary secondary amine (PSA)” does not appear anywhere in the specification. While the specification is completely silent to PSA, this 

Claims 2-14, which inherit the deficiencies of claim 1, are likewise rejected.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the amended limitation “the second powder mixture layer is substantially free of including primary secondary amine (PSA)” is unclear.  The word “substantially” has been found by courts to be indefinite in particular situations and generally examiners are instructed to look for guidance from the specification for its interpretation.  However, because this limitation does not appear in the specification, the specification cannot elucidate for the examiner the intended degree of inclusion of PSA that meets the threshold of “substantially free of including”. Therefore, a finding of indefiniteness for this limitation is appropriate.  See MPEP §2173.05(b)(III)(D).

Claims 2-14, which inherit the deficiencies of claim 1, are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (USPN 9,581,579; “Lin”) in view of Liu et al. (CN 105866311; “Liu”; see attached machine translation) and Yuan et al. (CN 107389835; “Yuan”; see attached machine translation).

Regarding claim 1, Lin discloses in figures 1 and 2 a kit (1) for extracting residues from agricultural products (col. 3, lines 9-14), comprising a pipe (10) having an output port (101) at a bottom thereof and an input port (100) at a top thereof, 5the input port is configured to input a sample solution (S) (col. 4, lines 19-52), a first powder mixture layer (12) filled in the pipe (10) (col. 4, lines 19-37), the first powder mixture (12) layer including a mixture of anhydrous magnesium sulfate powder and sodium chloride 
Lin discloses the kit is for extracting residues from agricultural products and is an easier, faster alternative than the QuEChERS method (col. 3, lines 1-14, col. 6, line 66 through col. 7, line 12).
Lin is silent to drug residue from livestock or poultry aquatic.
Lin uses anhydrous magnesium sulfate powder for absorption rather than anhydrous sodium sulfate powder and discloses a powder for removing impurities which interfere with the detected result of instruments (col. 5, lines 22-26) but silent specifically to C18 powder.
In the same field of endeavor, Liu teaches the QuEChERS method to extract drug residues from livestock or poultry aquatic products (see page 2, last two paragraphs).  Liu further teaches the use of anhydrous sodium sulfate powder as a dehydrating powder and C18 as a powder specifically for removing impurities (see page 4, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lin’s kit for extracting drug residues from livestock or poultry aquatic products since it is faster and easier than QuEChERS (Lin; col. 3, lines 1-14, col. 6, line 66 through col. 7, line 12).  Furthermore, courts have ruled that the use of known technique (Lin’s extraction kit) to improve similar methods in the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Lin’s anhydrous magnesium sulfate powder with anhydrous sodium sulfate powder for absorption since they are known functional equivalents for water absorption and it has been held that simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use C18 as a powder in Lin’s second powder layer as taught by Liu for the purpose of removing impurities and reducing interference chromatography peaks (see page 4, last paragraph).
Both Lin and Liu disclose the use primary secondary amine as adsorbents in the second powder mixture and are therefore silent to “substantially free” of including PSA.
However, in the same field of endeavor, Yuan teaches a method of solid phase micro-extraction method for extracting drug residues wherein the absorbent is not PSA (see background section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the PSA found as the absorbent in Lin’s modified kit with Yuan’s magnetic nanoparticle absorbent for the purpose of using an adsorbent that can be recycled, thereby reducing the cost of sample treatment (see background section).

Regarding claim 2, the combination of Lin, Liu, and Yuan discloses a weight ratio of the anhydrous sodium sulfate to the sodium chloride in the first powder mixture layer is (3-5):1 (Lin discloses a weight ratio of 3.96:1, col. 6, lines 11-16, Lin modified by Liu discloses anhydrous sodium sulfate as the first powder in the mixture).
  
Regarding claim 3, the combination of Lin, Liu, and Yuan disclose a weight ratio of the anhydrous sodium sulfate 15to the C18 in the second powder mixture layer is (1.5~3):1 (Lin discloses a weight ratio of 2:1 anhydrous magnesium sulfate to PSA (col. 6, lines 35-49), Lin modified by Liu discloses the use of anhydrous sodium sulfate and C18 as the two powders).  

Regarding claim 4, the combination of Lin, Liu, and Yuan discloses a weight ratio of the anhydrous sodium sulfate to the sodium chloride in the first powder mixture layer is 3.96:1 (Lin discloses a weight ratio of 3.96:1, col. 6, lines 11-16, Lin modified by Liu discloses anhydrous sodium sulfate as the first powder in the mixture) rather than 3.5:1.
However, the similarity of the values is close enough to suggest the difference between the claimed ratios is virtually negligible absent any showing of unexpected results or criticality.  See MPEP §2144.05.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try to optimize the weight ratio of anhydrous sodium sulfate to sodium chloride and arrive at the claimed ratio for the purpose of optimizing the water absorption and pH buffering value for the particular sample at hand.  See MPEP §2144.05(II).

Regarding claim 5, the combination of Lin, Liu, and Yuan discloses the weight ratio of the anhydrous sodium sulfate to the C18 in the second powder mixture layer is 2:1 (Lin discloses a weight ratio of 2:1 anhydrous magnesium sulfate to PSA (col. 6, lines 35-49), Lin modified by Liu discloses the use of anhydrous sodium sulfate and C18 as the two powders).  

Regarding claim 206, Lin discloses the first powder mixture layer (12) has a porosity of 35 to 70% in the pipe (10) (col. 5, lines 52-56).
  
Regarding claim 7, Lin discloses the first powder mixture layer (12) has an area of 0.6 to 7.1 cm2 and a height of 1 to 8 cm in the pipe (col. 5, lines 47-50).  

Regarding claim 8, Lin discloses the second powder mixture layer (13) has an area of 250.6 to 7.1 cm2 and a height of 0.23 to 5 cm in the pipe (10) (col. 8, lines 28-34).  

Regarding claim 9, Lin as modified by Liu and Yuan discloses a method of obtaining a primary test liquid from a livestock or poultry aquatic sample (see Lin, col. 4, lines 38-42, see Liu page 2, last two paragraph), comprising homogenizing the sample (Lin, col. 4, lines 43-45), shaking the homogenized sample with an extraction solvent to obtain a sample 5solution (S) (Lin, col. 4, lines 50-52), adding the sample solution (S) into the pipe (10) of the kit of claim 1 (Lin, col. 4, lines 60-61, see also rejection of claim 1 above), and driving the sample solution (S) in the pipe (10) to flow through the first 
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Regarding claim 1010, Lin discloses a 2~(5±0.03) grams of the sample is added 1 to 10 mL of the extraction solvent (col. 4, lines 53-59).
  
Regarding claim 11, Lin discloses a 2~(5±0.03) grams of the sample is added 5 mL of the extraction solvent (col. 4, lines 53-59).
  
Regarding claim 12, Lin discloses the extraction solvent is one selected from 15the group consisting of acid-containing acetonitrile methanol, hydrochloric acid, EDTA-2Na and acid-containing acetonitrile solution (col. 4, lines 53-59).  

Regarding claim 13, Lin discloses a flow rate of the sample solution is controlled in a range of about 0.01 to 0.2 mL/sec (col. 5, lines 11-14).  

Regarding claim 14, Lin discloses the flow rate of the sample solution is 20controlled to 0.05 mL/sec (col. 5, lines 11-14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863